DUNCAN, Justice.
Appellees’ motion to strike the bill of exceptions was sustained by this Court oh September .30, 1953, and appellant’s motion to set aside the order to strike the bill ’ of exceptions was overruled on November 9, 1953. Therefore, the evidence heard in the trial of this action cannot be considered on the appeal.
The only question remaining for our consideration is whether the pleadings are sufficient to support the judgment.' Asher v. Nuckols, 253 Ky. 223, 69 S.W.2d 331; Feltner v. Smith, 283. Ky. 783, 143 S.W.2d 505; Montgomery v. Land, 313 Ky. 374, 231 S.W.2d 86.
We have examined the pleadings and it is apparent that they support the judgment.
The judgment is affirmed.